Citation Nr: 1504444	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The appellant served on active duty from December 1975 to November 1979, and had subsequent service in the Reserves, to include a period of active duty for training (ACDUTRA) from June 2, 1991, to June 28, 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which confirmed and continued previously denied service connection claims for hypertension and left Achilles tendon injury.

Historically, the appellant's service connection claims for hypertension and left Achilles tendon injury were previously denied by the RO in November 2002 and February 2007 unappealed rating decisions.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (2014).  However, the appellant's complete service treatment records were received in approximately 2011, after the prior final denials.  By regulation, these service department records are considered new and material, and the previously denied claim must be reconsidered, not reopened.  38 C.F.R. § 3.156(c) (2014).

In an August 2012 rating decision, the RO granted service connection for a left Achilles tendon disability; such award represents a complete grant of the benefits sought with respect to the left Achilles.

According to an October 2012 Report of General Information, the issue of entitlement to service connection for PTSD was raised.  There is no indication in the claims file that any development has been initiated by the AOJ.  The Board does not have jurisdiction of the issue, and the PTSD claim is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to provide the appellant with a VA examination and medical opinion with regard to the etiology of his currently diagnosed hypertension.  

The STRs covering the appellant's period of active duty from 1975 to 1979 do not show any hypertensive complaints, treatment, and/or diagnoses.  

The first evidence of hypertension is dated in 1989.  Specifically, an October 1989 STR reflects that the appellant had been prescribed anti-hypertensive medication for six months.  Impression was hypertension, controlled.

The record shows that the appellant was provided a periodic examination at the beginning of his ACDUTRA period on June 2, 1991.  Although the Report of Medical Examination did not note a diagnosis of hypertension, the medical examiner indicated, on the associated Report of Medical History, that the Veteran was currently on medication for hypertension.

During the ACDUTRA period at issue, the appellant sought medical attention after having sustained a left Achilles tendon strain during a basketball game on June 19, 1991.  In addition to the Achilles injury, his blood pressure reading recorded on the emergency care and treatment record was 148/112, which was circled by the doctor, apparently to highlight the high reading.  The doctor noted that he discussed the reading with the appellant.   

The appellant sought follow-up care a couple of days later, and his history of hypertension was noted.  A blood pressure reading of 148/100 was recorded.  

According to another follow-up note dated on June 24, 1991, the doctor indicated that the appellant's vitals were all within normal limits, except for his blood pressure.  The Veteran reported that he would see his own doctor when released from ACDUTRA on June 28, 1991.  Thereafter, in July 1991, the appellant saw his private physician.  During that visit, his blood pressure reading was 112/86; impression was hypertension under control.

Thus, the primary issue here is whether the appellant's hypertension which pre-existed his June 1991 period of ACDUTRA was permanently worsened therein.  

The Board notes that the presumptions pertaining to chronic diseases, sound condition at entrance into service, and aggravation during service of preexisting injuries do not apply to periods of ACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40, 45-47 (2010).  However, the appellant may still establish service connection by proving the three Shedden requirements: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A claim for aggravation of a pre-existing condition during ACDUTRA must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48.  Even though the claimant must show both elements of aggravation, the duty to assist continues to apply.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  VA has not yet provided him with a VA medical examination or opinion in conjunction with this claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with an updated VCAA notice letter with regard to the issue of entitlement to service connection for hypertension, not a petition to reopen.

2.  Schedule the appellant for an appropriate VA medical examination to assist in ascertaining the nature and etiology of hypertension.  The relevant evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.

After an interview of the appellant, a physical examination, and all tests and studies required, the VA examiner should offer the following opinions:

 a. Is it at least as likely as not (50 percent or greater probability) that the pre-existing hypertension was permanently worsened (beyond its natural progression) during the appellant's June 1991 period of ACDUTRA?

b.   If it is your opinion that there was permanent worsening, please indicate the baseline manifestations of hypertension prior to the June 1991 ACDUTRA period, and state what evidence or findings in the record reflects worsening in severity during ACDUTRA service.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or aggravation as it is to find against causation or aggravation.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
 
A complete rationale for any opinion expressed should be included in the examination report. 

3.  Then, readjudicate the claim for service connection for hypertension.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




